         Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 1 of 23



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MICHAEL WHITNEY,

              Plaintiff,

v.                                                             No. CV 19-566 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Plaintiff Michael Whitney’s Motion to

Reverse and Remand for a Rehearing with Supporting Memorandum (the “Motion”),

(Doc. 24), filed January 3, 2020; Defendant Commissioner Andrew Saul’s Brief in

Response to Plaintiff’s Motion to Reverse and Remand the Agency’s Administrative

Decision (the “Response”), (Doc. 28), filed March 16, 2020; and Mr. Whitney’s Reply in

Support of Motion to Reverse and Remand for a Rehearing with Supporting

Memorandum, (the “Reply”), (Doc. 31), filed April 15, 2020.

       Mr. Whitney filed applications for disability insurance benefits and supplemental

security income on February 29, 2012, alleging disability beginning September 1, 2011.

(Administrative Record “AR” 83-84, 197, 199). In his applications, Mr. Whitney claimed

he was limited in his ability to work due to femoral acetabular impingement in both hips,

a head tremor, and arthritis in his right shoulder. (AR 237). Mr. Whitney’s applications

were denied initially on May 3, 2012, and upon reconsideration on April 25, 2013. (AR

81, 112). Shortly thereafter, Mr. Whitney requested a hearing before an Administrative

Law Judge (“ALJ”), which was held on April 27, 2014. (AR 33).
         Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 2 of 23



       At the hearing, Mr. Whitney appeared before ALJ Ann Farris with his attorney

Michael Armstrong and impartial Vocational Expert (“VE”) Nicole King. (AR 33). ALJ

Farris issued a partially favorable decision on October 21, 2014, finding Mr. Whitney

disabled beginning November 4, 2013. (AR 27). However, ALJ Farris concluded that

prior to November 4, 2013, Mr. Whitney was not disabled. (AR 25). Mr. Whitney

requested review by the Appeals Council, which was denied, making ALJ Farris’s

partially favorable decision the Commissioner’s final decision for purposes of judicial

review. (AR 1, 6).

       On April 26, 2016, Mr. Whitney filed a Complaint before the United States District

Court for the District of New Mexico, alleging ALJ Farris committed legal errors and her

decision was not supported by substantial evidence. (AR 758, 764). The Honorable

Steven Yarbrough agreed with Mr. Whitney and found ALJ Farris committed legal error

in failing to properly evaluate the medical opinion of Mr. Whitney’s treating psychiatrist,

Robert Knight, M.D. (AR 764). As a result, Judge Yarbrough remanded Mr. Whitney’s

case to the Commissioner for further proceedings. (AR 772).

       On remand, the Appeals Council ordered a rehearing on Mr. Whitney’s claim of

disability for September 1, 2011, through November 4, 2013. (AR 673). At the second

hearing with ALJ Farris, Mr. Whitney appeared with his attorney, Laura Johnson, and

VE Mary D. Weber. (AR 695). On April 18, 2019, ALJ Farris determined Mr. Whitney

was not disabled between September 1, 2011, through November 4, 2013. (AR 687).

After ALJ Farris issued her decision, Mr. Whitney directly petitioned this Court, and thus,

ALJ’s Farris’s decision became the operative decision for review by this Court. See 20

C.F.R. § 404.984(a) (“[W]hen a case is remanded by a Federal court for further



                                             2
           Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 3 of 23



consideration, the decision of the administrative law judge will become the final decision

of the Commissioner after remand....”).

          Mr. Whitney, represented by his attorney Katherine O’Neal, now argues in his

Motion that ALJ Farris made two reversible errors in rejecting his disability claim: (1) his

Residual Functional Capacity (“RFC”) did not include a “function-by-function

assessment of Mr. Whitney’s work-related abilities,” as required by the regulations; and

(2) ALJ Farris “breached her duty to develop the record with respect to Mr. Whitney’s

abilities to interact with supervisors and reach.” (Doc. 24 at 14-23). The Court has

reviewed the Motion, the Response, the Reply, and the relevant law. Additionally, the

Court has meticulously reviewed the administrative record. Because the ALJ did not

commit reversible error, the Court DENIES Mr. Whitney’s Motion and the case is

DISMISSED WITH PREJUDICE.

     I.        Standard of Review

          The standard of review in a Social Security appeal is whether the

Commissioner’s final decision is supported by substantial evidence and whether the

correct legal standards were applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir.

2008) (citing Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1497-98

(10th Cir. 1992)). If substantial evidence supports the Commissioner’s findings and the

correct legal standards were applied, the Commissioner’s decision stands and the

plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir.

2004); Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004); Doyal v. Barnhart, 331

F.3d 758, 760 (10th Cir. 2003). The Commissioner’s “failure to apply the correct legal

standards, or to show . . . that she has done so, are also grounds for reversal.” Winfrey



                                              3
           Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 4 of 23



v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996) (citing Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994)). A court should meticulously review the entire record but

should neither re-weigh the evidence nor substitute its judgment for the

Commissioner’s. Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214. A court’s review

is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which is generally

the ALJ’s decision, rather than the Appeals Council’s denial of review. O’Dell v. Shalala,

44 F.3d 855, 858 (10th Cir. 1994).

       “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Langley, 373 F.3d at 1118; Hamlin, 365

F.3d at 1214; Doyal, 331 F.3d at 760. An ALJ’s decision “is not based on substantial

evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214.

While the Court may not re-weigh the evidence or try the issues de novo, its

examination of the record must include “anything that may undercut or detract from the

ALJ’s findings in order to determine if the substantiality test has been met.” Grogan v.

Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ]’s findings from

being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (citing Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

     II.     Applicable Law and Sequential Evaluation Process

       For purposes of supplemental security income and disability insurance benefits,

a claimant establishes a disability when he is unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment



                                            4
            Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 5 of 23



which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). In order to determine whether a

claimant is disabled, the Commissioner follows a five-step sequential evaluation

process (“SEP”). Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520,

416.920.

       At the first four steps of the SEP, the claimant bears the burden of showing: (1)

he is not engaged in “substantial gainful activity”; (2) he has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and either (3) his impairment(s) meet or equal one

of the “listings” of presumptively disabling impairments found in 20 C.F.R. pt. 404,

subpt. P, app. 1.; or (4) he is unable to perform his “past relevant work.”

20 C.F.R. §§ 404.1520(a)(4)(i–iv); see also Grogan v. Barnhart, 399 F.3d 1257, 1261

(10th Cir. 2005). If the ALJ determines the claimant cannot engage in past relevant

work, the ALJ will proceed to step five of the evaluation. At step five, the Commissioner

bears the burden of showing that the claimant can perform other work in the national

economy, considering the claimant’s RFC, age, education, and work experience.

Grogan, 399 F.3d at 1261.

     III.     Background

       In his applications, Mr. Whitney alleged limitations in his ability to work due to

femoral acetabular impingement in both hips, a head tremor, and arthritis in his right

shoulder. (AR 237). At step one, the ALJ determined Mr. Whitney had not engaged in

substantial gainful activity since September 1, 2011, the alleged disability onset date.



                                              5
         Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 6 of 23



(AR 676). At step two, the ALJ found Mr. Whitney had the severe impairments of

bilateral hip acetabular impingement syndrome, degenerative disc disease of the lumbar

spine, depression, and anxiety. (AR 676).

       At step three, the ALJ determined Mr. Whitney’s impairments, solely or in

combination, did not meet or equal one of the listed impairments in 20 C.F.R. §§

404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, or 416.926. (AR 677). The ALJ

then found Mr. Whitney had the RFC to perform “less than a full range of light work” with

the following additional limitations: he had to alternate between sitting and standing

approximately every thirty minutes; he could not kneel, crouch, or crawl; he could make

simple work-related decisions, with few workplace changes; and he could have only

occasional, superficial interactions with the public. (AR 678).

       In formulating Mr. Whitney’s RFC, the ALJ stated that she considered Mr.

Whitney’s symptoms and the extent to which those symptoms can reasonably be

accepted as consistent with the objective medical and other evidence, as required by 20

C.F.R. §§ 404.1529, 416.929, and Social Security Ruling (“SSR”) 16-3p. (AR 678-79).

In addition, the ALJ stated that she considered opinion evidence consistent with the

requirements of 20 C.F.R. §§ 404.1527 and 416.927. (AR 679). The ALJ concluded that

while some of Mr. Whitney’s impairments could be expected to cause his alleged

symptoms, the intensity, persistence, and limiting effects Mr. Whitney described were

not entirely consistent with the evidence in the record. (AR 680).

       Turning to the opinion evidence, the ALJ assigned “little weight” to the opinions of

Jeremy Becker, M.D., Mr. Whitney’s treating orthopedist, and Dr. Knight, Mr. Whitney’s

treating psychiatrist. (AR 681-84). However, the ALJ gave “some weight” to the opinions



                                             6
         Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 7 of 23



of state agency medical consultants Bonnie Lammers, M.D., Leah Holly, D.O., and

Elizabeth Chiang, M.D. (AR 684). Lastly, the ALJ gave “little weight” to statements

submitted by Mr. Whitney’s girlfriend, Dena Rossi, and his long-time friend, Mary

Thornton. (AR 685).

       At step four, the ALJ found that Mr. Whitney was unable to perform his past

relevant work as a tour guide or construction worker. (AR 685). The ALJ then moved to

step five, noting that Mr. Whitney was 52 years old on the alleged disability onset date

and therefore under the regulations classified as an individual closely approaching

advanced age. (AR 685). At this step, the ALJ also determined that Mr. Whitney had at

least a high school education and could communicate in English. (AR 685).

       Next, the ALJ explained that if Mr. Whitney had the RFC to perform the full range

of light work, a finding of not disabled would be directed by the regulations. (AR 686).

However, the ALJ found that Mr. Whitney’s non-exertional limitations impeded his ability

to perform the full range of light work. (AR 686). Therefore, the ALJ relied on the VE's

testimony to identify other jobs Mr. Whitney could perform in the national economy. (AR

686). The ALJ noted that the VE testified that an individual with Mr. Whitney’s same

age, education, work experience, and RFC could perform the jobs of office helper, silver

wrapper, and warehouse checker. (AR 686). After finding the VE’s testimony consistent

with the Dictionary of Occupational Titles, the ALJ adopted her testimony, and she

concluded that because Mr. Whitney could perform work existing in significant numbers

in the national economy, he was not disabled pursuant to 20 C.F.R. §§ 404.1520(g) and

416.920(g). (AR 686-87).




                                            7
          Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 8 of 23



    IV.      Analysis

       Mr. Whitney presents two arguments in his Motion before the Court. (Doc. 24).

First, Mr. Whitney contends the ALJ’s RFC failed to include a “function-by-function

assessment” of his work-related abilities, as required by SSR 96-8p. Id. at 14.

Specifically, Mr. Whitney alleges the ALJ failed to consider his abilities to interact with

supervisors and reach. Id. at 15-17. Second, Mr. Whitney argues the ALJ violated her

duty to develop the record by denying Mr. Whitney’s request for psychological and

physical consultative examinations. Id. at 20.

       In opposing Mr. Whitney’s request for remand, the Commissioner contends the

ALJ considered Mr. Whitney’s abilities to interact with supervisors and reach, and

properly discounted medical source opinions that included these limitations. (Doc. 28 at

10-14). Next, the Commissioner explains the ALJ reasonably considered and denied

Mr. Whitney’s requests for consultative examinations, as she had “broad latitude” to

deny such requests. Id. at 14. As a result, the Commissioner argues the ALJ did not

commit reversible error in her decision, and therefore, her decision should be affirmed.

Id. at 28.

             A. The ALJ’s Function-by-Function Assessment

       Mr. Whitney first asserts the ALJ failed to include a function-by-function

assessment of his abilities to interact with supervisors and reach as required by SSR

96-8p. (Doc. 24 at 14). Social Security Ruling 96-8p explains that “[t]he RFC

assessment is a function-by-function assessment based upon all of the relevant

evidence of an individual's ability to do work-related activities.” SSR 96-8p, 1996 WL

374184, at *3. The function-by-function assessment requires that “[a]t step 4 of the



                                              8
         Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 9 of 23



sequential evaluation process, the RFC must not be expressed initially in terms of the

exertional categories of ‘sedentary,’ ‘light,’ ‘medium,’ ‘heavy,’ and ‘very heavy’ work….”

Id. This is because “it may not be possible to determine whether the individual is able to

do past relevant work [because] particular occupations may not require all of the

exertional and nonexertional demands necessary to do the full range of work at a given

exertional level.” Id.

       With respect to non-exertional limitations, the SSR defines these as “restrictions

that do not depend on an individual's physical strength.” Id. at *6. These non-exertional

abilities include the following:

       “[A]n individual's abilities to perform physical activities such as postural
       (e.g., stooping, climbing), manipulative (e.g., reaching, handling), visual
       (seeing), communicative (hearing, speaking), and mental (e.g.,
       understanding and remembering instructions and responding
       appropriately to supervision)…[and] the ability to tolerate various
       environmental factors (e.g., tolerance of temperature extremes).

Id. “As with exertional capacity, nonexertional capacity must be expressed in terms of

work-related functions.” Id. Thus, when considering nonexertional mental limitations a

function-by-function assessment generally requires considering a claimant’s ability to

“understand, carry out, and remember instructions; use judgment in making work-

related decisions; respond appropriately to supervision, co-workers and work situations;

and deal with changes in a routine work setting.” Id.

       While SSR 96-8p requires strict adherence to function-by-function terminology in

the RFC finding, in Hendron v. Colvin the Tenth Circuit held that deviations from this

formulaic terminology are harmless provided the ALJ address any pertinent limitations

and the decision is otherwise supported by substantial evidence. 767 F.3d 951, 954-57

(10th Cir. 2014) (citing Keyes–Zachary v. Astrue, 695 F.3d 1156, 1166 (10th Cir. 2012)).

                                              9
        Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 10 of 23



The concern underlying SSR 96-8p “is that, without a function-by-function analysis, an

ALJ ‘may . . . overlook limitations or restrictions that would narrow the ranges and types

of work an individual may be able to do.’” Hendron, 767 F.3d at 956 (citing SSR 96-8p,

1996 WL 374184, at *4).

       As a result, the Tenth Circuit has found an ALJ to have fulfilled her obligations

under SSR 96-8p when it is clear from the written decision that she has considered

evidence of a claimant’s limitations and adequately explained how the evidence in the

record supports her RFC finding. See Patterson v. Colvin, 662 F. App'x 634, 639 (10th

Cir. 2016) (unpublished) (“[A]n explicit function-by-function evaluation was not required

because the ALJ considered the work restrictions necessary to accommodate [the

claimant’s] mental limitations.”).

              i.     The Ability to Interact with Supervisors

       Mr. Whitney first alleges the ALJ “did not consider [his] ability to interact with

supervisors.” Id. at 15. In support of this argument, Mr. Whitney points to the ALJ

discounting opinions from Dr. Chiang and Dr. Knight, both of who opined Mr. Whitney

had moderate to marked limitations in working with supervisors. Id. at 15-16. Mr.

Whitney also alleges the ALJ ignored evidence from his function report, treatment

records, and his hearing testimony. Id. at 16. Lastly, Mr. Whitney contends the ALJ

erred when she found a moderate limitation in social functioning at step three of the

SEP, supported this finding by noting Mr. Whitney’s alleged difficulty with authority, and

then failed to include any coworker or supervisor limitations in the RFC assessment. Id.

                     a. The ALJ’s Analysis of Dr. Knight & Dr. Chiang’s Opinions Under
                        SSR 96-8p

       In support of his assertion that the ALJ did not consider his ability to interact with


                                             10
        Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 11 of 23



supervisors, Mr. Whitney first contends the ALJ erred in discounting the opinions of Dr.

Knight and Dr. Chiang. Id. at 15-16. Specifically, Mr. Whitney argues both Dr. Knight

and Dr. Chiang opined he suffered from moderate to marked limitations in working with

supervisors. Id. In response, the Commissioner argues this restriction was considered

but rejected when the ALJ gave great weight to Dr. Chiang’s narrative opinion. (Doc. 28

at 10). Specifically, in her narrative opinion, Dr. Chiang opined Mr. Whitney was “able to

interact adequately with coworkers and supervisors.” Id. As such, the Commissioner

contends the ALJ’s consideration of Dr. Knight and Dr. Chiang’s opinions under the

framework of SSR 96-8p is sufficient to withstand judicial review. Id.

       Pursuant to SSR 96-8p, the RFC narrative requires the ALJ to “explain how any

material inconsistencies or ambiguities…were considered and resolved” and for the ALJ

to “consider and address medical source opinions.” SSR 96-8p, 1996 WL 374184, at *7.

“If the RFC assessment conflicts with an opinion from a medical source, the [ALJ] must

explain why the opinion was not adopted.” Id. The central purpose of requiring the ALJ

to discuss contradictory medical evidence serves to ensure the ALJ does not “overlook”

limitations that would otherwise render the claimant disabled. Hendron, 767 F.3d at 956

(citing SSR 96-8p, 1996 WL 374184, at *4).

       Here, in discussing the medical evidence the ALJ summarized Mr. Whitney’s

psychiatric appointments in which he complained of depression and irritability. (AR 682-

83). The ALJ also noted examinations where Mr. Whitney appeared depressed, with

poor sleep and anxiety. (AR 682-83). The ALJ noted that during these examinations,

Mr. Whitney was cooperative, pleasant with good eye contact, and had intact memory

and adequate concentration. (AR 682-83).



                                            11
        Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 12 of 23



       Furthermore, in her analysis of Dr. Knight’s opinion, the ALJ considered Mr.

Whitney’s social functioning abilities. (AR 684). Dr. Knight opined Mr. Whitney had

marked limitations in a variety of social tasks. (AR 683). After evaluating Dr. Knight’s

prescribed limitations, the ALJ found they were inconsistent with Mr. Whitney’s stated

social activities, including his 2014 testimony that he went shopping, attended church,

and was able to maintain a relationship with Ms. Rossi. (AR 683-84). In addition, the

ALJ gave great weight to Dr. Chiang’s opinion that Mr. Whitney could interact

adequately with supervisors and coworkers. (AR 684). After accounting for Mr.

Whitney’s “allegations and evidence of treatment for anxiety and depression,” the ALJ

found that a limitation to occasional, superficial interaction with the public was more

aptly supported. (AR 684).

       In conclusion, under the framework and requirements of SSR 96-8p the ALJ

considered Dr. Knight’s opinion and provided legitimate reasons for rejecting it.

Furthermore, the ALJ considered Dr. Chiang’s opinion, and after weighing it against the

competing evidence, she provided valid reasons for accepting it in part. As such, the

ALJ’s analysis of Dr. Chiang and Dr. Knight’s opinions survives judicial scrutiny under

SSR 96-8p.

                     b. The ALJ’s analysis of Mr. Whitney’s Function Reports,
                        Treatment Records, and Hearing Testimony pursuant to SSR
                        96-8p

       Next, Mr. Whitney alleges the ALJ ignored evidence from his function report,

treatment records, and his hearing testimony in assessing his limitation in interacting

with supervisors. (Doc. 24 at 16). In response, the Commissioner asserts the ALJ

adequately discussed this evidence and weighed it against competing evidence in the



                                            12
        Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 13 of 23



record. (Doc. 28 at 11). The Commissioner therefore contends the ALJ appropriately

contemplated Mr. Whitney’s function report, treatment records, and hearing testimony,

before crafting her RFC assessment. Id.

       In order to support this function-by-function assessment, the RFC narrative

section compels a “discussion describing how the evidence supports each conclusion,

citing specific medical facts (e.g., laboratory findings) and nonmedical evidence (e.g.,

daily activities, observations).” SSR 96-8p, 1996 WL 374184, at *7. The ALJ must

demonstrate in her written decision that she considered evidence of a claimant’s

limitations, including the nonmedical evidence, and adequately explained how the

evidence supports her RFC assessment. See Patterson, 662 F. App'x at 639

(unpublished). As such, the ALJ may reject a claimant’s nonmedical evidence, such as

his daily activities, so long as her rejection is adequately supported and explained in the

decision. Id.

       Here, in discussing Mr. Whitney’s social limitations, the ALJ cited to Mr.

Whitney’s reports of difficulty getting along with others, specifically those in authority,

and to Ms. Rossi’s statement that he was prone to angry outbursts. (AR 678). The ALJ

weighed these findings against Mr. Whitney’s ability to use public transportation and

testimony from his 2014 hearing that he regularly went shopping and attended church.

(AR 678). The ALJ noted that despite his angry outbursts, Mr. Whitney was able to

cohabitate and maintain a relationship with his girlfriend, and he worked as a pedal-cab

tour guide, which involved interaction with customers on a regular basis. (AR 678).

       In the RFC narrative analysis, the ALJ outlined Mr. Whitney’s symptoms, such as

his preference to avoid others, specifically authority figures, and recited his complaints



                                              13
        Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 14 of 23



of anxiety, depression, and auditory hallucinations. (AR 679). Next, the ALJ described

Mr. Whitney’s daily activities as presented in his 2019 hearing testimony. (AR 679-80).

Mr. Whitney testified he worked as a pedal-cab driver three to four days per week for

two to three hours per day; he testified that he relied on Ms. Rossi for cooking, cleaning

and grocery shopping; he testified that he talked on the phone with his friend Pat; he

described getting agitated around other people due to his pain and depression; he

testified that he no longer solicited customers due to feeling depressed; and he testified

that while on the tour with customers he was forgetful and confused. (AR 679-80).

Lastly, the ALJ considered statements from Ms. Thornton, another friend of Mr.

Whitney, that he could not interact appropriately with others due to problems controlling

his mood. (AR 685).

       In reviewing the ALJ’s discussion of Mr. Whitney’s treatment records, hearing

testimony, and function reports, the ALJ has demonstrated in her written decision that

she considered evidence of Mr. Whitney’s limitations and adequately explained how the

evidence in the record supports her RFC finding. See Patterson, 662 F. App'x at 639

(unpublished) (upholding the ALJ’s decision because it was apparent that he considered

the claimant’s work restrictions to accommodate his mental limitations). As such, the

Court concludes the ALJ complied with SSR 96-8p when crafting Mr. Whitney’s RFC

assessment and reasonably rejected his treatment records, hearing testimony, and

function reports.

                      c. Inconsistency Between Step Three and the ALJ’s RFC
                         Assessment

       Finally, Mr. Whitney asserts the ALJ erred in her B-criteria analysis, in that she

found Mr. Whitney had moderate limitations in social functioning and cited to Mr.

                                            14
        Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 15 of 23



Whitney’s alleged problems with authority, but failed to provide a commensurate

restriction in the RFC finding. (Doc. 24 at 16).

       Social Security Ruling 96-8p explains “the limitations identified in the ‘paragraph

B’ ... criteria are not an RFC assessment but are used to rate the severity of mental

impairment(s) at steps 2 and 3 of the sequential evaluation process.” SSR 96-8p, 1996

WL 374184, at *4. Thus, an ALJ’s finding of moderate limitations at step three “does not

necessarily translate to a work-related functional limitation for the purposes of the RFC

assessment.” Vigil v. Colvin, 805 F.3d 1199, 1203 (10th Cir. 2015). Moreover, the Tenth

Circuit has upheld an ALJ’s decision where her B-criteria analysis contained a limitation

that was omitted from the RFC assessment. Nixon v Barnhart, 49 F. App'x 254, 256

(10th Cir. 2002) (unpublished). In Nixon, the court found the restrictions provided in the

ALJ’s RFC assessment adequately accounted for the limitations omitted from the B-

criteria analysis. Id. According to the Nixon court, the relevant inquiry was whether the

“ALJ's assessment of [the claimant’s] RFC limitations is reasonably consistent with his

[B-criteria] assessment.” Id. (alterations made).

       In this case, the ALJ found Mr. Whitney had a moderate limitation in the domain

of interacting with others, and in the RFC assessment, she limited Mr. Whitney to

occasional, superficial interactions with the public. (AR 678). This limitation—

occasional, superficial interactions with the public—is reasonably consistent with a

finding of moderate limitations in the domain of interacting with others. See, e.g.,

Patterson, 662 F. App'x at 639 (unpublished) (finding the ALJ’s RFC assessment that

limited the claimant to “simple, unskilled work involving routine, repetitive tasks” would

adequately account for the ALJ’s step three moderate limitation in social functioning).



                                             15
        Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 16 of 23



Because the ALJ’s B-criteria findings are reasonably consistent with her RFC

assessment, the Court finds the ALJ did not err in explicitly mentioning Mr. Whitney’s

reports of difficulty with authority in the B-criteria analysis. See Nixon, 49 F. App'x at 256

(stating the relevant inquiry was whether the “ALJ's assessment of [the claimant’s] RFC

limitations is reasonably consistent with his PRT assessment.”).

       In sum, having discussed Mr. Whitney’s symptoms, including those described by

Ms. Rossi and Ms. Thornton, the medical evidence, his reported daily activities, and

opinion evidence, the ALJ considered Mr. Whitney’s ability to interact with coworkers

and supervisors. Moreover, the ALJ considered Mr. Whitney’s social abilities in the RFC

narrative and B-criteria portions of the decision. See Patterson, 662 F. App'x at 639

(unpublished) (“[A]n explicit function-by-function evaluation was not required because

the ALJ considered the work restrictions necessary to accommodate [the claimant’s]

mental limitations.”). In accordance with SSR 96-8p, the ALJ provided a discussion of

“evidence support[ing] [her] conclusion” that cited specific medical facts, such as Mr.

Whitney’s mental status examination findings, and other nonmedical evidence, like Mr.

Whitney’s daily activities. See SSR 96-8p, 1996 WL 374184, at *7. As such, the Court

finds the ALJ did not err when evaluating Mr. Whitney’s social limitations in the RFC

assessment, as required by SSR 96-8p.

              ii.     Shoulder Impairment

       In his second function-by-function argument, Mr. Whitney argues the ALJ’s RFC

finding “did not address [his] limitations with respect to his ability to reach.” (Doc. 24 at

17). Specifically, Mr. Whitney highlights opinions from Dr. Lammers, Dr. Holly, and Dr.

Becker, who each opined Mr. Whitney had limitations in the ability to reach. Id. at 18.



                                              16
        Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 17 of 23



Further, given that the ALJ found Mr. Whitney’s shoulder impairment was non-severe

based on an absence of treatment records, Mr. Whitney argues this triggered the ALJ’s

“duty to develop the record.” Id. Lastly, Mr. Whitney contends the ALJ mischaracterized

and misrepresented his activities. Id. at 19.

                     a. The ALJ’s Consideration of Opinions from Dr. Lammers, Dr.
                        Holly, and Dr. Becker

       Mr. Whitney first argues the ALJ erred in rejecting opinions from Dr. Lammers,

Dr. Holly, and Dr. Becker, who each opined Mr. Whitney had reaching limitations. Id. at

18. The Commissioner asserts the ALJ considered these opinions but reasonably found

their limitations were not supported by medical evidence in the record. (Doc. 28 at 13).

As such, the Commissioner contends the ALJ correctly rejected Dr. Lammers, Dr. Holly,

and Dr. Becker’s medical opinions. Id. at 13.

       As articulated more fully above, SSR 96-8p requires the ALJ to “explain how any

material inconsistencies or ambiguities…were considered and resolved” in her RFC

assessment, and for the ALJ to “consider and address medical source opinions.” SSR

96-8p, 1996 WL 374184, at *7. Here, the ALJ described findings from a December 2010

MRI of Mr. Whitney’s cervical spine showing mild abnormalities, a November 2012 x-ray

of his shoulder showing mild changes, and a December 2010 MRI of his shoulder

revealing moderate degenerative changes. (AR 676). The ALJ noted Mr. Whitney

continued to complain of shoulder pain until November 2011 at which time “there is no

further notation of treatment or examinations regarding [Mr. Whitney’s] right shoulder

pain and only brief mentions of neck pain.” (AR 676). Additionally, results from a

January 2012 nerve study showed no evidence of radiculopathy. (AR 676). The ALJ

reasoned Mr. Whitney’s right shoulder symptoms were “no longer extensive enough that


                                            17
        Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 18 of 23



he sought treatment. Therefore, these symptoms did not limit [Mr. Whitney’s] ability to

perform basic work activities and his right shoulder condition was a non-severe

impairment.” (AR 676).

       In the RFC narrative portion, the ALJ recited Mr. Whitney’s 2019 hearing

testimony with respect to his right shoulder and arm symptoms. (AR 680). Mr. Whitney

described pain and numbness in his right arm and fingers; he was unable to lift his arm

above his shoulder; and he could not grip with his right arm. (AR 680). The ALJ did not

address any treatment records or objective findings pertaining to Mr. Whitney’s shoulder

impairment, as there were none during the period at issue, apart from those already

addressed in step two.

       In her opinion analysis, the ALJ gave little weight to Dr. Becker’s opinion, which

included a limitation on Mr. Whitney’s reaching abilities. (AR 680-681). The ALJ

reasoned that Dr. Becker’s opinion was inconsistent with Mr. Whitney’s treatment

records, other objective findings, and his daily activities. (AR 681). Similarly, state

agency consultants Dr. Lammers and Dr. Holly also opined Mr. Whitney was limited in

his ability to reach. (AR 684). The ALJ wrote that she found these portions of their

opinions “not supported by the medical evidence” that showed Mr. Whitney’s “right arm

pain subsided around his alleged onset date and thereafter did not limit his ability to

perform basic work activities.” (AR 684). The ALJ provided valid reasons for rejecting

these opinions as they relate to Mr. Whitney’s reaching abilities. See (Doc. 24 at 17-18).

       In short, as required by SSR 96-8p, the ALJ considered opinions from Dr.

Lammers, Dr. Holly, and Dr. Becker, and provided valid reasons for rejecting them.




                                             18
          Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 19 of 23



Accordingly, the ALJ’s analysis of these opinions survives judicial scrutiny under SSR

96-8p.

                      b. The ALJ’s Description of Mr. Whitney’s Activities

         Mr. Whitney challenges the ALJ’s citation to his work as a pedal-cab driver as

discrediting to his allegations and as misrepresentative of his actual activities. (Doc. 24

at 17, 19). Specifically, he contends the ALJ failed to fully account for his limitations in

completing his activities, such as his inability to bike for more than ten minutes and help

he received from Ms. Rossi in pedaling. Id. at 19.

         The regulations require the ALJ to consider a claimant’s work activity in

assessing his functional ability. See SSR 96-8p, 1996 WL 374184, at *5 (“The RFC

assessment must be based on all of the relevant evidence in the case record, such

as...reports of daily activities…”). In this case, the ALJ discussed, and therefore

considered, many of Mr. Whitney’s alleged restrictions in his daily activities, such as his

testimony that he rode his bike for ten minutes and spent most of the time “just sitting

there,” he relied on Ms. Rossi for cooking, cleaning, and grocery shopping, and Ms.

Rossi helped him pedal his bike. (AR 679-80). The ALJ’s discussion and rejection of Mr.

Whitney’s daily activities was adequate to support her final RFC assessment under SSR

96-8p.

         Having discussed Mr. Whitney’s subjective symptoms, the objective medical

evidence, Mr. Whitney’s treatment records and history, and conflicting opinion evidence,

the ALJ demonstrated that she considered Mr. Whitney’s ability to reach. Indeed, the

ALJ provided a “discussion describing how the evidence support[ed]” her conclusion,

including results from Mr. Whitney’s diagnostic tests, his treatment history, and the



                                              19
         Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 20 of 23



absence of shoulder pain complaints. (AR 676). See SSR 96-8p, 1996 WL 374184 at,

*7. Additionally, the ALJ “consider[ed] and address[ed] medical source opinions” and

where those opinions conflicted with her RFC assessment, she “explain[ed] why the

opinion was not adopted.” See id. at *6. In short, the ALJ discussed and considered the

pertinent evidence, and based on this, the ALJ determined Mr. Whitney’s shoulder

impairment caused no limitations, and therefore did not necessitate a reaching

limitation.

       In summary, the ALJ fulfilled her obligations under SSR 96-8p because she

considered evidence of Mr. Whitney’s social and reaching limitations, but ultimately

rejected such restrictions. Accordingly, the Court denies Mr. Whitney’s request to

remand on this basis.

              B. The ALJ’s Duty to Develop the Record

       In his second argument for remand, Mr. Whitney alleges the ALJ breached her

duty to develop the record. (Doc. 24 at 19). Specifically, Mr. Whitney argues the ALJ

improperly denied his multiple requests for physical and psychological consultative

examinations. Id. at 21. Mr. Whitney posits these consultative examinations were

necessary because the evidence surrounding his shoulder impairment and ability to

work with supervisors was “inconclusive.” Id. at 22-23. Had the ALJ considered

additional evidence supporting these limitations, Mr. Whitney contends the decision’s

outcome could have been altered. Id.

        The Commissioner responds that the ALJ was not required to further develop

the record. (Doc. 28 at 14). The Commissioner argues that ALJs have broad latitude in

ordering consultative examinations. Id. Moreover, ALJs are only required to develop the



                                           20
        Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 21 of 23



record when it is inadequate to make a disability determination. Id. In this case, the

Commissioner asserts the ALJ had sufficient information to assess Mr. Whitney’s

particular functional limitations, and the requested consultative examinations would

have produced findings irrelevant to the period at issue. Id. As a result, the

Commissioner contends no further record development was required. Id. at 15.

        “In a social security disability case, the claimant bears the burden to prove her

disability.” Flaherty v. Astrue, 515 F.3d 1067, 1071 (10th Cir. 2007) (citation omitted).

However, because social security disability proceedings are nonadversarial “the ALJ is

‘responsible in every case to ensure that an adequate record is developed during the

disability hearing consistent with the issues raised.’” Madrid v. Barnhart, 447 F.3d 788,

790 (10th Cir. 2006) (quoting Hawkins v. Chater, 113 F.3d 1162, 1164 (10th Cir. 1997)).

“Generally, this means that the ‘ALJ has the duty to…obtain [] pertinent, available

medical records.” Madrid, 447 F.3d at 790 (quoting Carter v. Chater, 73 F.3d 1019,

1022 (10th Cir. 1993)). It may also require that an ALJ order a consultative examination.

See Hawkins, 113 F.3d at 1166. Yet, the ALJ has “broad latitude” in deciding whether to

order a consultative exam. Id.

       Indeed, the ALJ is only required to further develop the record where the existing

evidence is inadequate to make a disability determination. See Cowan v. Astrue, 552

F.3d 1182, 1187 (10th Cir. 2008) (A consultative exam is unnecessary when the ALJ

“has enough information to make a disability determination.”); 20 C.FR. §§ 404.1519a

(b), 404.1520b (“We may purchase a consultative examination …when the evidence as

a whole is insufficient to allow us to make a determination or decision on your claim”).

As such, consultative exams “are often required” when the evidence is inconclusive,



                                            21
        Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 22 of 23



there is a direct conflict in the evidence, or where additional tests are necessary to

explain a diagnosis already in the record. Hawkins, 113 F.3d at 1166.

       Here, Mr. Whitney requested physical and psychiatric consultative examinations

both in his pre-hearing brief and at the hearing. (AR 700, 893). The ALJ denied the

request at the hearing stating, “DDS [disability determination services] has told us they

just can’t project back you know, back to five years…and so they just told us not to send

them anyway.” (AR 700). Because the period at issue is September 1, 2011 through

November 3, 2013, the ALJ reasoned that a consultative examination conducted in

2019, and the findings arising from it, were of little value in “projecting back” to 2013.

Thus, whether the consultative examinations would help the ALJ further develop the

record for the period at issue was evaluated by the ALJ and rejected. See, e.g., Strong

v. Soc. Sec. Admin., 88 F. App’x 841, 846 (6th Cir. 2004) (unpublished) (“Evidence of

disability obtained after the expiration of insured status is generally of little probative

value.”). The ALJ had “broad latitude” in assessing Mr. Whitney’s request and

determining whether a consultative exam would aid in her decision-making process.

See Hawkins, 113 F.3d at 1166.

       In conclusion, the ALJ determined the existing evidence in the record was

adequate to make a disability determination. See Cowan, 552 F.3d at 1187 (A

consultative exam is unnecessary when the ALJ “has enough information to make a

disability determination.”). Moreover, any additional evidence arising from Mr. Whitney’s

requested consultative examinations would have provided little probative value in

assessing his limitations for the relevant time period six years prior. Accordingly, the

Court denies Mr. Whitney’s request for remand on this basis.



                                              22
          Case 1:19-cv-00566-CG Document 33 Filed 05/14/20 Page 23 of 23



     V.      Conclusion

     For the foregoing reasons, the Court finds the ALJ did not commit harmful error in

her RFC function-by-function assessment. Additionally, the ALJ did not err in denying

Mr. Whitney’s request for consultative examinations.

     IT IS THEREFORE ORDERED that Mr. Whitney’s Motion to Reverse and Remand

for a Rehearing with Supporting Memorandum, (Doc. 24), is DENIED and this case is

DISMISSED with prejudice.

     IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           23
